997 So. 2d 1180 (2008)
Giraldo GONZALEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-2655.
District Court of Appeal of Florida, Third District.
December 17, 2008.
Giraldo Gonzalez, in proper person.
Bill McCollum, Attorney General, and Douglas J. Glaid, Assistant Attorney General, for appellee.
Before WELLS, SHEPHERD, and ROTHENBERG, JJ.
*1181 PER CURIAM.
Because the issues presented in this direct appeal were not properly preserved, we affirm without prejudice to Giraldo Gonzalez's right to file an appropriate motion for postconviction relief. See Brannon v. State, 850 So. 2d 452 (Fla.2003).
Affirmed.